 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3980 
 
AN ACT 
To provide for identifying and eliminating redundant reporting requirements and developing meaningful performance metrics for homeland security preparedness grants, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Redundancy Elimination and Enhanced Performance for Preparedness Grants Act.
2.Identification of reporting redundancies and development of performance metrics for homeland security preparedness grant programs
(a)In generalTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following:

2023.Identification of reporting redundancies and development of performance metrics
(a)DefinitionIn this section, the term covered grants means grants awarded under section 2003, grants awarded under section 2004, and any other grants specified by the Administrator.
(b)Initial reportNot later than 90 days after the date of enactment of the Redundancy Elimination and Enhanced Performance for Preparedness Grants Act, the Administrator shall submit to the appropriate committees of Congress a report that includes—
(1)an assessment of redundant reporting requirements imposed by the Administrator on State, local, and tribal governments in connection with the awarding of grants, including—
(A)a list of each discrete item of data requested by the Administrator from grant recipients as part of the process of administering covered grants;
(B)identification of the items of data from the list described in subparagraph (A) that are required to be submitted by grant recipients on multiple occasions or to multiple systems; and
(C)identification of the items of data from the list described in subparagraph (A) that are not necessary to be collected in order for the Administrator to effectively and efficiently administer the programs under which covered grants are awarded;
(2)a plan, including a specific timetable, for eliminating any redundant and unnecessary reporting requirements identified under paragraph (1); and
(3)a plan, including a specific timetable, for promptly developing a set of quantifiable performance measures and metrics to assess the effectiveness of the programs under which covered grants are awarded.
(c)Biennial reportsNot later than 1 year after the date on which the initial report is required to be submitted under subsection (b), and once every 2 years thereafter, the Administrator shall submit to the appropriate committees of Congress a grants management report that includes—
(1)the status of efforts to eliminate redundant and unnecessary reporting requirements imposed on grant recipients, including—
(A)progress made in implementing the plan required under subsection (b)(2);
(B)a reassessment of the reporting requirements to identify and eliminate redundant and unnecessary requirements;
(2)the status of efforts to develop quantifiable performance measures and metrics to assess the effectiveness of the programs under which the covered grants are awarded, including—
(A)progress made in implementing the plan required under subsection (b)(3);
(B)progress made in developing and implementing additional performance metrics and measures for grants, including as part of the comprehensive assessment system required under section 649 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 749); and
(3)a performance assessment of each program under which the covered grants are awarded, including—
(A)a description of the objectives and goals of the program;
(B)an assessment of the extent to which the objectives and goals described in subparagraph (A) have been met, based on the quantifiable performance measures and metrics required under this section, section 2022(a)(4), and section 649 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 749);
(C)recommendations for any program modifications to improve the effectiveness of the program, to address changed or emerging conditions; and
(D)an assessment of the experience of recipients of covered grants, including the availability of clear and accurate information, the timeliness of reviews and awards, and the provision of technical assistance, and recommendations for improving that experience.
(d)Grants program measurement study
(1)In generalNot later than 30 days after the enactment of Redundancy Elimination and Enhanced Performance for Preparedness Grants Act, the Administrator shall enter into a contract with the National Academy of Public Administration under which the National Academy of Public Administration shall assist the Administrator in studying, developing, and implementing—
(A)quantifiable performance measures and metrics to assess the effectiveness of grants administered by the Department, as required under this section and section 649 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 749); and
(B)the plan required under subsection (b)(3).
(2)ReportNot later than 1 year after the date on which the contract described in paragraph (1) is awarded, the Administrator shall submit to the appropriate committees of Congress a report that describes the findings and recommendations of the study conducted under paragraph (1).
(3)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as may be necessary to carry out this subsection..
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following:


Sec. 2023. Identification of reporting redundancies and development of performance metrics.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
